REASONS FOR ALLOWANCE
[1]	The following is an examiner’s statement of reasons for allowance: The instant invention is related to an imaging device.

[2]	Prior art was found for the claims as follows:
Rawdon [US Pat. No. 8,780,174 A1] discloses the following claim limitations:
An imaging device comprising:
an image pickup configured to produce a first captured image used in production of a panoramic image (col. 1, lns. 57-58, a panoramic image is captured); and
a controller configured to control at least one of a first image stabilizer or a second image stabilizer ((col. 7, lns. 12-21, the stabilizers stabilize new and old images),
the first image stabilizer (col. 6, ln. 27, first stabilizer 112) corresponding to a first captured image, a first shake information indicating a shake state of the imaging device (col. 7, lns. 12-21, the stabilizers stabilize new and old images),
the second image stabilizer (col. 6, ln. 27, second stabilizer 114) corresponding to a second captured image acquired from an external imaging device used in production of the panoramic image, a second shake information indicating a shake state of the external imaging device, and
the control being based on the first captured image, the first shake information, the second captured image and the second shake information.

[3]	Applicant uniquely claimed a distinct feature in the instant invention, which are not found in the prior art, either singularly or in combination. The feature is “the second image stabilizer corresponding to a second captured image acquired from an external imaging device used in production of the panoramic image, a second shake information indicating a shake state of the external imaging device, and the control being based on the first captured image, the first shake information, the second captured image and the second shake information”.  This feature is not found or suggested in the prior art.

[4]	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

[5]	Claims 2-19 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFERY A WILLIAMS whose telephone number is (571)270-7579. The examiner can normally be reached M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEFFERY A WILLIAMS/Primary Examiner, Art Unit 2488